McKinstry, J.:
We are inclined to the opinion that defendant’s demurrer to the amended complaint was, for certain technical reasons, properly overruled.
*151But defendant pleaded the limitation of Section 339 of the Code of Civil Procedure.
No action was brought to recover the sum for which plaintiff had become “liable,” for medical attendance, etc., until August 24,1881, nearly four years after the original complaint was filed. The Court found that plaintiff necessarily incurred liabilities for medical attendance, nursing, etc., in the sum of three hundred and fifty-five dollars prior to the commencement of the action, of which the sum of one hundred and fifteen dollars was paid before the action was brought.
It follows that the period prescribed by Section 339 of the Code of Civil Procedure, within which the action to recover the sum for which the plaintiff had become liable, but which he had not paid, had elapsed when the amended complaint was filed. The judgment therefore ought to have been for one hundred and fifteen dollars instead of three hundred and fifty-five dollars.
Ordered that the judgment be modified to accord with the ■ views hereinbefore expressed.
Boss and McKee, JJ., concurred.